EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities as follows: 

In the specification:
Paragraph 0027 – line 1, “24a may” has been replaced with –24b may--.

In the claims:
Claim 1, “other living” in the second to last line has been replaced with –another living—for consistency of terminology.
Claim 2 – line 5, “the first” has been replaced with –the second intersection portion first—for added clarity.  In line 6, “first sidewall” has been replaced with –second sidewall—to correct an obvious oversight.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612